DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Patent Board Decision, Allowance, and Reason for Allowance
Claims 1-6 and 8 are allowed.
Patent Trial and Appeal Board, considering Appeal 2020-000734, stated that Claims 1-6 of the application are patentable over such combination of prior art as: Shimakura (US 2007/0057666), Alvis (US 2014/0253353), and Fuller (US 2015/0369710), and Claim 8 is patentable over Alvis, Zhao (NPL), Fuller, and Shimakura, since, per Patent Board, the above prior art do not anticipate and do not render obvious such limitations of Claim 1 as: “milling the coated first axis-directed lamella along a second axis to form a second axis-directed lamella, wherein the second axis is orthogonal to the first axis”.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 01/11/21